Motion by petitioner Robert Watson Kelso, a suspended attorney whose period of suspension has expired, for reinstatement as an attorney and counselor at law. Motion referred to the Committee on Character and Fitness for the Second Judicial Department, to investigate and report on (1) whether the petitioner has complied with this court's order of suspension and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor at law. The motion will be held in abeyance pending the receipt of the committee’s report. Mollen, P. J., Damiani, Titone, Lazer and Gulotta, JJ., concur.